Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: May 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS MASTER PORTFOLIO TRUST INSTITUTIONAL ENHANCED PORTFOLIO FORM N-Q MAY 31, 2008 Institutional Enhanced Portfolio Schedule of Investments (unaudited) May 31, 2008 Face Amount Security Value ASSET-BACKED SECURITIES  9.6% Home Equity  8.8% $ Chase Funding Mortgage Loan Asset-Backed Certificates, 2.682% due 6/25/08 (a) $ GMAC Mortgage Corp. Loan Trust, 2.602% due 6/25/08 (a) Indymac Home Equity Loan Asset-Backed Trust, 2.563% due 6/25/08 (a) SACO I Trust: 2.522% due 6/25/08 (a) 2.542% due 6/25/08 (a) Wachovia Asset Securitization Inc., 2.822% due 6/25/08 (a) Total Home Equity Automobiles  0.8% Hertz Vehicle Financing LLC, 2.592% due 6/25/08 (a)(b) TOTAL ASSET-BACKED SECURITIES (Cost  $8,682,929) COLLATERALIZED MORTGAGE OBLIGATIONS  37.7% American Home Mortgage Assets, 3.105% due 6/25/08 (a) American Home Mortgage Investment Trust, 2.542% due 6/25/08 (a) Ameriquest Mortgage Securities Inc., 2.652% due 6/25/08 (a) Banc of America Mortgage Securities, 5.750% due 6/25/08 Bayview Financial Asset Trust, 2.842% due 6/25/08 (a)(b) Countrywide Alternative Loan Trust: 2.709% due 6/20/08 (a) 5.386% due 6/20/08 (a) 2.692% due 6/25/08 (a) FBR Securitization Trust, 2.622% due 6/30/08 (a) IMPAC CMB Trust, 3.032% due 6/25/08 (a) Indymac Index Mortgage Loan Trust: 2.652% due 6/25/08 (a) 2.732% due 6/25/08 (a) 2.822% due 6/25/08 (a) Lehman XS Trust, 2.612% due 6/25/08 (a) Novastar Home Equity Loan, 2.697% due 6/28/08 (a) RAAC: 2.642% due 6/25/08 (a)(b) 2.662% due 6/25/08 (a)(b) Residential Accredit Loans Inc.: 2.462% due 6/25/08 (a) 2.732% due 6/25/08 (a) Residential Funding Mortgage Securities II Inc., 2.502% due 6/25/08 (a) Specialty Underwriting & Residential Finance, 2.742% due 6/25/08 (a) Structured Adjustable Rate Mortgage Loan Trust, 2.592% due 6/25/08 (a) Structured Asset Investment Loan Trust, 2.892% due 6/25/08 (a) Structured Asset Mortgage Investments Inc., 6.641% due 6/20/08 (a) Thornburg Mortgage Securities Trust: 2.497% due 6/25/08 (a) 2.502% due 6/25/08 (a) Truman Capital Mortgage Loan Trust, 2.822% due 6/25/08 (a)(b) Washington Mutual Inc.: 2.652% due 6/25/08 (a) 2.682% due 6/25/08 (a) WMALT Mortgage Pass-Through Certificates, 2.642% due 6/25/08 (a) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost  $22,332,432) See Notes to Schedule of Investments. 1 Institutional Enhanced Portfolio Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value CORPORATE BONDS & NOTES  3.9% FINANCIALS  1.3% Insurance  1.3% $ Berkshire Hathaway Finance Corp., 3.016% due 7/11/08 (a)(b) $ INFORMATION TECHNOLOGY  2.6% Computers & Peripherals  2.6% IBM International Group Capital LLC, 3.253% due 7/29/08 (a) TOTAL CORPORATE BONDS & NOTES (Cost  $1,950,000) U.S. GOVERNMENT & AGENCY OBLIGATIONS  12.9% U.S. Government Agencies  12.9% Federal Farm Credit Bank (FFCB), Bonds, 2.120% due 6/5/08 (a) Federal Home Loan Mortgage Corp. (FHLMC), Notes, 2.313% due 6/28/08 (a) Federal National Mortgage Association (FNMA), Notes, 2.250% due 6/2/08 (a) TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost  $6,499,410) TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENTS (Cost  $39,464,771) SHORT-TERM INVESTMENTS  55.4% Certificate of Deposit  2.0% PNC Bank N.A., 3.127% due 7/28/08 (a) Certificates of Deposit (Yankee)  5.0% Canadian Imperial Bank, 2.410% due 7/7/08 (a) Fortis Bank NY, 2.326% due 6/30/08 (a) Total Certificates of Deposit (Yankee) Commercial Paper  3.4% Rabobank USA Financial Corp., 2.451% due 6/2/08 (c) Sanpaolo IMI U.S. Financial Co., 2.451% due 6/2/08 (c) Total Commercial Paper Corporate Bonds & Notes  19.9% Lehman Brothers Holdings Inc., Notes, 3.500% due 8/7/08 Morgan Stanley, 2.491% due 6/21/08 (a) New York Life Global Funding, 2.403% due 3/30/09 (a)(b) Steers CLN, 2.726% due 6/29/08 (a)(b)(d) Toyota Motor Credit Corp., 2.744% due 10/6/08 (a) Wachovia Mortgage FSB, Senior Note, 3.201% due 6/2/08 (a) Total Corporate Bonds & Notes Medium-Term Notes  5.4% ANZ National International Ltd., 3.210% due 6/10/08 (a)(b) Citigroup Funding Inc., 3.633% due 5/8/09 (a) Royal Bank of Scotland PLC, 2.650% due 6/2/08 (a)(b) Total Medium-Term Notes See Notes to Schedule of Investments. 2 Institutional Enhanced Portfolio Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value U.S. Treasury Bill  19.7% U.S. Treasury Bills, 1.980% due 12/4/08 (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost  $27,895,091) TOTAL INVESTMENTS  119.5% (Cost  $67,359,862#) Liabilities in Excess of Other Assets  (19.5)% TOTAL NET ASSETS  100.0% $ (a) Variable rate security. Interest rate disclosed is that which is in effect at May 31, 2008. Date shown is the date of the next interest rate change. (b) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (c) Rate shown represents yield-to-maturity. (d) Illiquid security. # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: CMB - Cash Management Bill GMAC - General Motors Acceptance Corp. See Notes to Schedule of Investments. 3 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Institutional Enhanced Portfolio (the Portfolio) is a separate diversified investment series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Declaration of Trust permits the Trustees to issue beneficial interests in the Portfolio. At May 31, 2008, all investors in the Portfolio were funds advised or administered by the manager of the Portfolio and/or its affiliates. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Short-term obligation instruments with less than 60 days remaining to maturity when acquired by the Portfolio are valued at amortized cost, which the Trustees have determined in good faith constitutes market value. Debt securities are valued on the basis of valuations furnished by a pricing service which utilizes both dealer-supplied valuations and electronic data processing techniques. When prices are not readily available, or are determined not to reflect fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the Portfolio calculates its net asset value, the Fund may value these securities at fair value as determined in accordance with the procedures approved by the Portfolio Board of Trustees. (b) Credit and Market Risk. Investments in securities (such as those issued by Structured Investment Vehicles, or SIVs) which are collateralized by residential real estate mortgages are subject to certain credit and liquidity risks. When market conditions result in an increase in default rates of the underlying mortgages and the foreclosure values of underlying real estate properties are materially below the outstanding amount of these underlying mortgages, collection of the full amount of accrued interest and principal on these investments may be doubtful. Such market conditions may significantly impair the value of these investments resulting in a lack of correlation between their credit ratings and values. (c) Security Transactions. Security transactions are accounted for on a trade date basis. 2. Investments At May 31, 2008, the aggregate gross unrealized appreciation and depreciation of investments for federal income tax purposes were substantially as follows: Gross unrealized appreciation $ 27,517 Gross unrealized depreciation (7,254,137 ) Net unrealized depreciation $ (7,226,620 ) 3. Recent Accounting Pronouncements On September 20, 2006, the Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157, Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management has determined that there is no material impact to the Portfolios valuation policies as a result of adopting FAS 157. The Portfolio will implement the disclosure requirements beginning with its November 30, 2008 Form N-Q. * * * In March 2008, FASB issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Portfolio's derivative and hedging activities, including how such activities are accounted for and their effect on the Portfolios financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Portfolios financial statements and related disclosures. 4 ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Master Portfolio Trust By: /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: July 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: July 29, 2008 By: /s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: July 29, 2008
